DETAILED ACTION
Applicant’s response, filed 10 Feb. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21 and 28 are cancelled. It is noted that under 37 C.F.R. 1.530, a patent claim or proposed added claim should be canceled by a statement canceling the claim, without presentation of the text of the claim. Future cancelled claims should not present any text. 
Claims 1-20, 22-27, and 29-32 are pending.
Claims 8-11, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 Sept. 2021.
Claims 1-7, 12-20, 22-24, 26, and 29-32 are rejected.
Claims 1-2, 7, 12-13, 18-20, and 22-23 are objected to.

Priority
The effective filing date of the claimed invention is 18 Aug. 2018.

Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing filed 10 Feb. 2022 has been received.
The specific deficiencies for failing to comply with the requirements of 37 CFR 1.821 - 1.825 because nucleic acid sequences that fall within the definitions of 37 CFR 1.821(a) appear in the drawings, but the Application does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF in the Office action mailed 12 Oct. 2021 has been withdrawn in view of the sequence listing and replacement drawings received 10 Feb. 2021.

The following deficiency is newly recited and necessitated by the sequence listing filed 10 Feb. 2022.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825. This application contains a “Sequence Listing” as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3)). A copy of the "Sequence Listing" in computer readable form (CRF) has been submitted; however, the content of the CRF does not comply with one or more of the requirements of 37 CFR 1.822 through 1.824, as indicated in the "Error Report" that indicates the "Sequence Listing" could not be accepted. Refer to attachment or PAIR document "Computer Readable Form (CRF) for Sequence Listing – Defective" dated 14 Feb. 2021.
Required response – Applicant must provide:
A replacement "Sequence Listing" part of the disclosure, as described above in item 1); together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(b)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4). 
If the replacement "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter and
An amendment to the specification to remove the “Sequence Listing previously submitted as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3))
If the replacement "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, Applicant must also provide:
A CRF in accordance with 1.821(e)(1) or 1.821(e)(2) as required by 37 CFR 1.825(b)(6)(ii); and
Statement according to item 2) a) or b) above.

Response to Arguments
Applicant's arguments filed 10 Feb. 2022 regarding the sequence listing have been fully considered but they do not pertain to the newly recited deficiency set forth above.

Drawings
The objection to the drawings in the Office action mailed 12 Oct. 2022 has been withdrawn in view of the replacement drawing sheets received 10 Feb. 2022.

Specification
The amendments to the specification received 10 Feb. 2022 have been entered.

Claim Objections
The objection of claim 12 regarding a semicolon  between the assembling one or more RNA transcripts step and creating step and of claim 20 regarding a missing return following “VITR” before “training” in the Office action mailed 12 Oct. 2021 has been withdrawn in view of claim amendments received 10 Feb. 2021.
The objection of claim 21 in the Office action mailed 12 Oct. 2021 has been withdrawn in view of the cancellation of this claim received 10 Feb. 2021.
Claims 1-2, 6-7, 12-13, 18-20, and 22-23 are objected to because of the following informalities. Any newly recited portion herein is necessitated by claim amendment.
Claim 1 recites “VITR” in line 21, but does not include the meaning of the abbreviation before reciting the abbreviation. To increase clarity, the claim should be amended to recite “variation in treatment response (VITR)” in line 21, where the abbreviation first appears.
Claims 1, 12, and 21 recite “….training a response prediction machine learning classifier….; using one or more parameters of the response prediction machine learning classifier…” in the last two limitations of the claims, which is a grammatical error and should include an “and” after the penultimate step of the claims to recite “…training a response prediction machine learning classifier….; and using one or more parameters…”.
Claims 2 and 13 recite “…compressing the list….; decompressing the list…”, which is a grammatical error and should include an “and” after the penultimate step of the claims to recite “…compressing the list…; and decompressing the list….”.
Claim 6 recites “…comprises a ensemble of random forest trees…” in line 2, which is a grammatical error and should recite “…comprises an ensemble of random forest trees…”.
Claims 7 and 18 recite “…generating a random forest tree by creating a tree start node and for each terminal node of the random forest selecting a subset of features of interest…”, which is a grammatical error and should include commas around the phrase “for each terminal node of the random forest”, such that the claims recite “…by creating a tree start node and, for each terminal node of the random forest, selecting…”.
Claim 19 recites “…matching a second plurality of the RNA reads….; assembling one or more RNA transcripts…” in the last two limitations of the claim, which is a grammatical error and should include an “and” after the penultimate step in the method to recite “…matching a second plurality….; and assembling one or more RNA transcripts…”.
Claim 19 recites “…matching a second plurality of RNA reads…into one or more machine learning classifiers…, wherein each of the machine learning classifiers comprise…”. To clarify that there are one or more machine learning classifiers, claim 19 should be amended to recite “..wherein each of the one or more machine learning classifiers comprise…”.
Claim 20 recites “…creating a training set…; using one or more parameters…”, which is a grammatical error and should include an “and” after the penultimate step in the method to recite “…creating a training set…; and using one or more parameters…”.
Claim 22 recites “…training a response prediction machine learning classifier…; identifying a parameter…” in the last two limitations of the claim, which is a grammatical error and should include an “and” after the penultimate step in the method to recite “…training a response prediction machine learning classifier…; and identifying a parameter…”.
Claim 23 recites “generating a first, second and third plurality of RNA reads…” in line 4, and “generating RNA expression level likelihoods for the first, second and third plurality…” in line 17, which is a grammatical error and should include a comma after the penultimate member of each list to recite “generating a first, second, and third plurality…” in line 4 and “generating RNA expression level likelihoods for the first, second, and third plurality..” in line 17.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 10 Feb. 2022 have been fully considered but they do not present any arguments regarding the objection to the claims.

Claim Interpretation
Claims 4 and 15 recite “...wherein the list of sequenced RNA reads is generated by next generation sequencing”. Independent claims 1 and 12, from which claims 4 and 15 depends, recite “providing a list of sequenced RNA reads…”, but does not require generating the sequence reads. Therefore, claims 4 and 15 are interpreted to recite a product by process limitation that serves to define the process in which the sequenced RNA reads were previously obtained, but a step of performing next generation sequencing is not required within the metes and bounds of the claim.
Claim 29 recites “…wherein assembling the classified unmatched RNA reads comprises one or more of exhaustive assembly…”. Applicant’s specification at para. [50] discloses that in exhausting matching approaches, RNA reads are compared in an all-against-all manner to identify overlapping sequencings. Accordingly, “exhaustive assembly” is interpreted to mean assembly in which each RNA read of the RNA reads is compared to every other RNA read.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 4, 12, 15, 19-20, 23-24, and 30 under 35 U.S.C. 112(b) in para. [028], [030], [032], and [034]-[036] in the Office action mailed 12 Oct. 2021 has been withdrawn in view of claim amendments received 10 Feb. 2022.
The rejection of claims 21 and 28 under 35 U.S.C. 112(b) in the Office action mailed 12 Oct. 2021 has been withdrawn in view of the cancellation of these claims received 10 Feb. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 12-20, 22-24, 26, and 29-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is previously recited.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “inputting…, assigning one or more of the second plurality of the RNA reads to a highest probability gene family…; assembling one or more RNA transcripts of the second plurality of RNA reads based on two or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides”. Accordingly, the broadest reasonable interpretation of claim 1 involves assigning one of the second plurality of RNA reads to a gene family, and then assembling an RNA transcript based on at least two of the second plurality of RNA reads mapping to the same gene family and having overlapping an sequence of nucleotides. Because the inputting step only requires assigning one of the second plurality of RNA reads to a highest probability gene family, it’s unclear if the assembling step is intended to be a contingent limitation that is only required to be performed if two or more of the second plurality of RNA reads are assigned to a gene family, or if the claims intend to require assigning two or more of the second plurality of RNA reads to a highest probability gene family. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitations are interpreted to mean two or more of the second plurality of RNA reads are assigned to a highest probability gene family, such that the assembling step is not a contingent limitation. 
Claim 6 is indefinite for recitation of “…wherein the one or more parameters of the prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in the disease comprises…”. There is insufficient antecedent basis for “the prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in the disease” in the claim because independent claim 1, from which claim 6 depends, recites “…training a response prediction machine learning classifier….; using one or more parameters of the response prediction machine learning classifier to identify at least one RNA transcript of interest or gene of interest in the VITR.”, but does not recite a response prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in a disease. Therefore, it’s unclear if Applicant intends to further limit the one RNA transcript of interest or gene of interest in the VITR to be in a VITR for a disease, or if the limitation is intended to further limit the at least one RNA transcript of interest or gene of interest in the VITR of claim 1 to comprise a split point.  As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “…wherein the one or more parameters of the response prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in the VITR comprises…”. Furthermore, to overcome the rejection, claim 6 can be amended to recite the above interpretation.
Claim 17 is indefinite for recitation of “…wherein the one or more parameters of the response prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in a disease…”. There is insufficient antecedent basis for “the response prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in a disease”  because independent claim 12, from which claim 17 depends, recites “…using one or more parameters of the response prediction machine learning classifier to identify at least one RNA transcript of interest or gene of interest in the VITR”, but does not recite the one RNA transcript of interest or gene of interest is for a disease. Therefore, it’s unclear if Applicant intends to further limit the one RNA transcript of interest or gene of interest in the VITR to be in a VITR for a disease, or if the limitation is intended to further limit the at least one RNA transcript of interest or gene of interest in the VITR of claim 12 to comprise a split point. As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation is interpreted to mean “…wherein the one or more parameters of the response prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in the VITR comprises a split point…”. Furthermore, to overcome the rejection, the claim can be amended to reflect the above interpretation.
Claim 22 is indefinite for recitation of “…matching at least one of the RNA reads to a gene family….; assembling one or more RNA reads that match the same gene family by identifying matching nucleotides of the RNA reads”. As discussed above for claim 1, given claim 22 recites “by identifying matching nucleotides of the RNA reads”, it’s unclear if claim 22 intends to require assembling two or more RNA reads that match the same gene family by identifying matching nucleotides of the RNA reads or assembling one or more RNA reads that match the same gene family by identifying matching nucleotides of the RNA reads. If Applicant intends to require assembling one or more RNA reads that match the same gene family by identifying matching nucleotides of the RNA reads, in embodiments in which one RNA read is assembled, it’s unclear what the one read is intended to have matching nucleotides with for the assembly. If Applicant intends to require assembling two or more RNA reads, it’s further unclear if the claim is intended to require matching at least two of the RNA reads to a gene family, rather than at least one, or if the assembly step is intended to be a contingent limitation that is only required to occur if at least two of the RNA reads are matched to a gene family.  As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean a least two of the RNA reads are matched to a gene family and two or more RNA reads are assembled that match the same gene family and have matching nucleotides.
Claim 23, and claims dependent therefrom, are indefinite for recitation of “…wherein the first plurality of RNA reads comprise RNA reads confidently matched to a RNA transcript”. The term "confidently matched" is a relative term which renders the claim indefinite.  The term "confidently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it’s unclear what embodiments of RNA reads matched to a known RNA transcript would be included within the metes and bounds of “RNA reads confidently matched to a known RNA transcript”. As such, the metes and bounds of the claim is unclear.
Claim 26 is indefinite for recitation of “identifying gene patterns occurring with a high degree of frequency in patients with failure to response to treatment” in the last limitation of the claim. The term "high degree of frequency" is a relative term which renders the claim indefinite.  The term "high degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it’s unclear what embodiments of a frequency in patients with failure to response to treatment are included within the metes and bounds of “a high degree of frequency in patients”. As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation is interpreted to mean “identifying gene patterns occurring frequently in patients with failure to response to treatment”. 
Claim 30, and claims dependent therefrom, are indefinite for recitation of “…wherein assembling the classified unmatched reads in a class comprises…”.  Independent claim 23, from which claim 30 depends, recites “assembling the classified unmatched RNA reads into their originating RNA transcripts..”; however, claim 23 does not involve assembling classified unmatched RNA reads in a particular class. Therefore, it’s unclear if the wherein clause of claim 30 is intended to further limit the assembling step in claim 23, or if the wherein clause is intended to require a second assembling step for the classified unmatched reads in a particular class. If Applicant intends for claim 30 to recite an additional assembly step, it’s further unclear in what way the resulting assembled RNA transcripts for the two assembling steps would be different. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 30 is interpreted to further limit the assembling step of claim 23. To overcome the rejection, the claim could be amended to recite “…wherein assembling the classified unmatched reads comprises….”. If Applicant intends to further limit the assembling step in claim 23 to involve assembling classified unmatched reads within the same gene class into their originating RNA transcripts, the claim should be amended to explicitly further limit the assembling step to involve assembling classified unmatched RNA reads within a same gene class.
Claim 30, and claims dependent therefrom, are indefinite for recitation of “...wherein assembling the classified unmatched RNA reads in a class comprises generating RNA transcript expression level likelihoods…”. Claim 23, from which claim 30 depends, recites “…generating RNA expression level likelihoods for the first, second, and third plurality of RNA reads”. It’s unclear if Applicant intends for the RNA transcript expression level likelihoods generated in claim 30 to be the same likelihoods as those generated in claim 23, or if the transcript expression level likelihoods generated in claim 30 are different than those in claim 23, such that two sets of likelihoods are generated for the second plurality of RNA reads. If Applicant intends for the expression level likelihoods generated in claim 30 are different than those in claim 23, such that two sets of likelihoods are generated for the third plurality of RNA reads (e.g. the unmatched reads), it’s further unclear in what way the likelihoods are different. As such, the metes and bounds of the claims are unclear. For purpose of examination, the expression level likelihoods for the classified unmatched reads generated in claim 30 is interpreted to be the same as the generated RNA expression level likelihoods for the third plurality of RNA reads (e.g. the unmatched reads) in claim 23.
Claim 31 is indefinite for recitation of “…wherein the likelihoods are further generated by choosing nodes in the De Bruijn graph with higher frequency of connections”. The term "higher frequency" is a relative term which renders the claim indefinite.  The term "high degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it’s unclear what embodiments of a frequency of connections are included within the metes and bounds of “higher frequency of connections”. For example, it’s unclear what the frequency of connections of a particular node is compared to in order to determine the frequency of connections is “higher”.  As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation is interpreted to mean the likelihoods are generated by choosing nodes based on having a higher frequency of connections than neighboring nodes.

Response to Arguments
Applicant's arguments filed 10 Feb. 2022 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that the claims have been amended to address the various 35 U.S.C. 112 rejections (Applicant’s remarks at pg. 19, para. 2).
This argument is not persuasive. The rejections under 35 U.S.C. 112(b) above were previously recited in the Office action mailed 12 Oct. 2021 and have not been addressed by claim amendment. If Applicant does not agree with the above rejections under 35 U.S.C. 112(b), Applicant should present particular arguments pertaining to why the claims are definite.  

Claim Rejections - 35 USC § 101
The rejection of claims 23-24, 26, and 29-32 under 35 U.S.C. 101 in the Office action mailed 12 Oct. 2021 has been withdrawn in view of claim amendments received 10 Feb. 2022 because the claims integrate any recited judicial exception into a practical application of training a neural network to classify unmatched reads into gene classes using an RNA read as input.
The rejection of claims 21 and 28 under 35 U.S.C. 101 in the Office action mailed 12 Oct. 2021 has been withdrawn in view of the cancellation of these claims received 10 Feb. 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 12-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 12, 19, and 21-23 being representative) is directed to a method for analyzing RNA reads. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
providing a list of sequenced RNA reads from a sample of a patient; providing a dictionary of RNA transcripts;
indexing the list of RNA reads to the dictionary of RNA transcripts to determine for a first plurality of RNA reads a corresponding RNA transcript;
determining for each of a second plurality of the RNA reads that there is no corresponding RNA transcript in the dictionary of RNA transcripts;
assigning one or more of the second plurality of the RNA reads to a highest probability gene family based on the outputs of the plurality of machine learning classifiers;
assembling one or more RNA transcripts of the second plurality of RNA reads based on one or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides;
generating a set of RNA transcript expression levels based on the corresponding RNA transcripts of the first plurality of RNA reads and the assembled RNA transcripts of the second plurality of RNA reads;
creating a training set including the set of RNA transcript expression levels, an indication of whether the patient has a VITR, and data from other patients;
training a response prediction machine learning classifier, based on the training set, to predict the existence of the VITR based on an input set of RNA transcript expression levels; and
using one or more parameters of the response prediction machine learning classifier to identify at least one RNA transcript of interest or gene of interest in the VITR.
Claims 12 and 19 recite the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
providing a list of sequenced RNA reads from a sample of a patient; providing a dictionary of RNA transcripts;
indexing the list of RNA reads to the dictionary of RNA transcripts to determine for a first plurality of RNA reads a corresponding RNA transcript; and
assembling one or more RNA transcripts of the second plurality of RNA reads based on one or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides.
Claim 12 further recites the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
creating a training set including the set of RNA transcript expression levels, an indication of whether the patient has a VITR, and data from other patients;
training a response prediction machine learning classifier, based on the training set, to predict the existence of the VITR; and
using one or more parameters of the response prediction machine learning classifier to identify at least one RNA transcript of interest or gene of interest in the VITR.
Claim 22 recites the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
reading a text file comprising a list of sequenced RNA reads from a patient;
matching at least one of the RNA reads to a corresponding RNA transcript in a dictionary of RNA transcripts;
assembling one or more RNA reads that match the same gene family by identifying matching nucleotide sequences of the RNA reads, wherein the assembling creates a plurality of RNA transcripts;
training a response prediction machine learning classifier based on the plurality of RNA transcripts and an indication of whether the patient has a variation in treatment response (VITR) and data of other patients;
identifying a parameter of the machine learning classifier that corresponds to an RNA transcript or gene that has an effect on expression of the VITR.
The identified claim limitations fall into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons: The steps of providing a list of sequenced RNA reads from a patient and providing a dictionary of RNA transcripts involves writing already sequenced RNA reads and the sequence of known RNA transcripts, which can be practically performed in the mind aided with pen and paper. Furthermore, indexing the RNA reads to the dictionary of RNA transcripts and comparing the RNA reads to RNA transcripts to determine a number of RNA transcripts that matches each read amounts to a mere analysis of data involving performing data comparisons, which can be practically performed in the mind. Additionally, assembling RNA transcripts from the RNA reads that are from a same gene family and have overlapping sequencing involves performing comparisons between RNA reads to determine if they are from the same gene class and if they share a sequence, which can be practically performed in the mind. Generating a set of RNA transcript expression levels for the assembled transcripts involves determining a number of RNA reads mapped to that particular transcript and determining the expression label based on the abundance of mapped reads, which can be practically performed in the mind. Next, creating a training set including RNA expression levels and an indication of whether a patient has VITR for a plurality of patients involves organizing data into a data set by writing the information down via pen and paper, which can be practically performed in the mind via pen and paper. The broadest reasonable interpretation of training a machine learning classifier, using the training data, to predict an existence of VITR using RNA transcript expression levels as input involves iteratively inputting expression levels into a linear regression classifier, taking the weighted sum of the variables to determine an output to minimize a loss function, which can be practically performed in the mind aided with pen and paper. Identifying at least one RNA transcript or gene of interest in the VITR using the parameters of the machine learning classifier involves analyzing the values of the parameters to determine which has a strong influence on the output of the model (e.g. the prediction of the VITR), which amounts to a mere analysis of data. Last, generating a patient result list comprising three lists comprising genes associated with a first, second, and third plurality of RNA reads, respectively, involves organizing data into lists by writing the information on paper, which can be practically performed in the mind aided with pen and paper. Therefore, the above identified limitations recite a mental process.
The limitation of training a response prediction machine learning classifier using a training set to predict VITR, as recited in claims 1, 12, 21, and 22 further recite a mathematical concept. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula. See MPEP 2106.04(a)(2) I. The broadest reasonable interpretation of training a response prediction machine learning classifier to predict VITR using a training set involves inputting variables into a linear regression classifier, determining a weighted sum of those variables to generate an output, calculating a loss function based on that output (e.g. performing subtraction), and repeating the process to minimize the output of the loss function, which requires performing mathematical calculations. Therefore, this limitation recite the mathematical concept of mathematical calculations. See MPEP 2106.04(a)(2) I. C.
Dependent claims 2-3, 5-7, 13-14, and 16-18, further recite an abstract idea. Dependent claims 2 and 13 further recite the mental process of compressing the list of sequenced RNA reads from a text to binary format and decompressing the list of sequenced reads from the binary format to the text format. Dependent claims 3 and 14 further recite the mental process of indexing the list of RNA reads to the dictionary of RNA transcripts using hashing. Dependent claims 5 and 16 further recite the mental process of analysis of the sequence reads to be 100 to 250 nucleotides in length. Dependent claims 6 and 17 further recite the mental process and mathematical concept of training a random forest of trees comprising one or more split points and the mental process of analysis of one or more parameters of the random forest identifying the at least one RNA transcript of interest or gene of interest to comprise a split point of one of the trees. Dependent claims 7 and 18 further recite the mental process and mathematical concept of training a random forest, and further recites the mental process of drawing a sample of training examples from the training set, creating a tree start node, selecting a subset of features of interest for each terminal node, selecting a split point among the subset of features, creating at least two daughter nodes of the terminal node, and repeating the process until a stopping condition is reached. Further regarding the step of training a random forest, as discussed above regarding the training step of the response prediction model, training a random forest model requires calculating outputs from the trees of the random forest, calculating a value of a loss function (e.g. subtracting an observed from expected value), and repeating the process, which amounts to a textual equivalent to performing mathematical calculations. Therefore, claims 1-7, 12-20, and 22 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2-7, 13-18, 23-24, 26, and 28-32 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claims 1, 12, 19, and 21-22 include:
A computer.
The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
The additional elements of claims 1, 12, 19, and 22 further include:
inputting each of the second plurality of the RNA reads into a plurality of machine learning classifiers, each of the plurality of machine learning classifiers outputting a prediction of whether the RNA read is a member of a gene family, each of the plurality of machine learning classifiers trained to output their prediction for a different gene family, wherein each of the plurality of machine learning classifiers comprise at least a convolution neural network and/or a recurrent network (claim 1);
matching a second plurality of the RNA reads to a gene family by inputting each of the second plurality of the RNA reads into one or more machine learning classifiers and receiving a gene family prediction from each of the one or more machine learning classifiers, wherein the one or more machine learning classifiers comprise at least a convolution neural network and/or a recurrent neural network (claim 12);
matching a second plurality of the RNA reads to a gene family by inputting each of the second plurality of the RNA reads into one or more machine learning classifiers and receiving a gene family prediction from each of the one or more machine learning classifiers, wherein each of the machine learning classifiers comprise at least a convolution neural network and/or a recurrent neural network (claim 19);
matching at least one of the RNA reads to a gene family by inputting the at least one of the RNA reads to a machine learning classifier and receiving a prediction from the machine learning classifier, wherein the machine learning classifier comprises at least a convolution neural network and/or a recurrent neural network (claim 22).
The above additional elements of inputting the RNA reads into one or more machine learning classifiers comprising at least a convolution or recurrent neural network to output a gene family prediction for the RNA reads only serves to collect data (e.g. gene classification information) for use by the abstract idea to assemble RNA reads within the same gene family, which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additional elements invoke computers merely as a tool to perform an existing process and/or amount to insignificant extra-solution activity, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-7, 12-24, 26, and 28-32 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 2-7, 13-18, 23-24, 26, and 28-32 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claims 1, 12, 19, and 21-22 include:
A computer.
The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
The additional elements of claims 1, 12, 19, and 22 further include:
inputting each of the second plurality of the RNA reads into a plurality of machine learning classifiers, each of the plurality of machine learning classifiers outputting a prediction of whether the RNA read is a member of a gene family, each of the plurality of machine learning classifiers trained to output their prediction for a different gene family, wherein each of the plurality of machine learning classifiers comprise at least a convolution neural network and/or a recurrent network (claim 1);
matching a second plurality of the RNA reads to a gene family by inputting each of the second plurality of the RNA reads into one or more machine learning classifiers and receiving a gene family prediction from each of the one or more machine learning classifiers, wherein the one or more machine learning classifiers comprise at least a convolution neural network and/or a recurrent neural network (claim 12);
matching a second plurality of the RNA reads to a gene family by inputting each of the second plurality of the RNA reads into one or more machine learning classifiers and receiving a gene family prediction from each of the one or more machine learning classifiers, wherein each of the machine learning classifiers comprise at least a convolution neural network and/or a recurrent neural network (claim 19);
matching at least one of the RNA reads to a gene family by inputting the at least one of the RNA reads to a machine learning classifier and receiving a prediction from the machine learning classifier, wherein the machine learning classifier comprises at least a convolution neural network and/or a recurrent neural network (claim 22).
The use of one or more machine learning classifiers comprising at least a convolution or recurrent neural network to classify RNA sequence data is well-understood, routine, and conventional. This position is supported by Abbas et al. (A Review of Computational Methods for Finding Non-Coding RNA Genes, 2016, Genes, 7:113, pg. 1-14; newly cited). Abbas et al. reviews computational approaches for finding RNA genes (Abstract) and discloses that researchers mainly use computational intelligence algorithms, including convolution neural networks to find ncRNA and miRNA genes (pg. 2, para. 1; pg. 3, para. 1; Table 1). Furthermore, Abbas et al. discloses various online tools that implement the neural networks (Table 1), such that the combination of convolution and/or recurrent neural networks and computers is well-understood, routine, and conventional. 

Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 10 Feb. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims have been amended to address the various 35 U.S.C. 101 rejections (Applicant’s remarks at pg. 19, para. 2).
This argument is not persuasive. While the rejection of claim 23, and claims dependent therefrom, under 35 U.S.C. 101 was withdrawn, claim 23 requires training a plurality of machine learning algorithms, including at least a convolution and/or recurrent neural network, to output a gene classification for RNA read inputs. This is in contrast to independent claims 1, 12, 19, and 22 which only require utilizing an already trained neural network to determine a gene classification of an RNA read. The use of the gene family classifications only utilize at least a neural network as extra solution activity that it is merely a nominal or tangential addition to the claim, incidental to the primary process of assembling RNA transcripts with RNA reads of the same gene family, such (MPEP § 2106.05(g) - insignificant pre/post-solution activity), and is therefore not a practical application of the recited judicial exception. While training the neural network, as recited in claim 23, is considered a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)) for training and thus generating the neural network, in independent claims 1, 12, 19, and 22 a neural network is only used, but never actively generated or trained by the instant claims. Therefore, unlike claim 23, claims 1, 12, 19, and 22 do not integrate the recited judicial exception into a practical application of training and generating a neural network.  

Claim Rejections - 35 USC § 102
The rejection of claim 21 under 35 U.S.C. 102(a)(1) as being anticipated by Lopes-Ramos et al. (Comprehensive evaluation of the effectiveness of gene expression signatures to predict complete response to neoadjuvant chemoradiotherapy and guide surgical intervention in rectal cancer, 2015, 208, pg. 319-326) in the Office action mailed 12 Oct. 2021 has been withdrawn in view of the cancellation of this claim received 10 Feb. 2021.

Double Patenting
The provisional rejection of claim 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-20 of copending Application No. 17,177,189 in view of Stanton (US 2007/0072232 A1; cited on IDS filed 29 Feb. 2020) has been withdrawn in view of the cancellation of this claim received 10 Feb. 2022.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12-20, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-20 of copending Application No. 17,177,189 in view of Stanton (US 2007/0072232 A1; cited on IDS filed 29 Feb. 2020). Any newly recited portion herein is necessitated by claim amendment.
Regarding instant claim 1, reference claim 1 shows the limitations of instant claim 1, except that the provided list of sequenced nucleic acid reads and dictionary of nucleic acid transcripts are for RNA reads and RNA transcripts, respectively, and that the p
Regarding instant claim 2, reference claim 2 shows the limitations of instant claim 2.
Regarding instant claim 3, reference claim 3 shows the limitation of instant claim 3. 
Regarding instant claim 4, reference claim 4 shows the limitation of instant claim 4.
Regarding instant claim 5¸ reference claim 5 shows each of the nucleic acid reads is 100 or more nucleotides in length, which includes an embodiment in which the RNA reads are 100 to 250 nucleotides in length, as recited by instant claim 5.
Regarding instant claim 6, reference claim 6 shows the limitation of instant claim 6.
Regarding instant claim 7, reference claim 7 shows the limitation of instant claim 7.
Regarding instant claim 12, reference claim 12 shows the limitations of instant claim 12, except that the provided list of sequenced nucleic acid reads from an organism are RNA reads from a patient and the provided dictionary of nucleic acid transcripts are for RNA transcripts.
Regarding instant claim 13, reference claim 13 shows the limitation of instant claim 13.
Regarding instant claim 14, reference claim 14 shows the limitation of instant claim 14.
Regarding instant claim 15, reference claim 15 shows the limitation of instant claim 15.
Regarding instant claim 16, reference claim 16 shows the limitation of instant claim 16.
Regarding instant claim 17, reference claim 17 shows the limitation of instant claim 17.
Regarding instant claim 18, reference claim 18 shows the limitation of instant claim 18.
Regarding instant claim 19, reference claim 19 shows the limitations of instant claim 19, except that the provided list of sequenced nucleic acid reads from an organism are RNA reads from a patient and the provided dictionary of nucleic acid transcripts are for RNA transcripts.
Regarding instant claim 20, reference claim 20 shows the limitation of instant claim 20.
Regarding instant claim 22, reference claim 1 shows the limitations of instant claim 22, except that the list of sequenced nucleic acid reads from an organism are RNA reads from a patient and the dictionary of nucleic acid transcripts are for RNA transcripts.

The above reference claims do not show the following limitations:
Regarding instant claims 1, 12, and 22, reference claims 1-7 and 12-20, do not show the one or more machine learning models comprises a convolution neural network and/or a recurrent neural network. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by reference claim 8 (which does not depend from reference claims 1, 12, and 19).
Regarding instant claims 1, 12, 19, and 22, reference claim 8 discloses a plurality of machine learning models, including a convolution neural network and a recurrent neural network, that take a plurality of nucleic acid reads as input and output a prediction of whether the nucleic acid gene is a member of a gene family and assigning one or more of the plurality of reads to a gene family based on the output.
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the one or more machine learning models of instant claims 1, 12, 19, and 22 to be at least a convolution neural network and/or a recurrent neural network, as shown by reference claim 8. One of ordinary skill in the art would have been motivated to combine the methods of instant claims 1, 12, 19, and 22 with the method of reference claim 8 based on the simple substitution of one known element (i.e. the one or more machine learning models of instant claims 1, 12, 19, and 22) with another known element (i.e. the convolution and/or recurrent neural of reference claim 8) to obtain the predictable result of one or more machine learning models comprising at least a convolution or recurrent neural network for predicting gene family members from nucleic acid reads. Furthermore, the results of such a substitution would have been predictable given that both the one or more machine learning models of instant claims 1, 12, 19, and 22 and the neural networks of reference claim 8 take nucleic acid reads as input and output a gene family classification. 

Further regarding instant claims 1, 12, 19 and 22, reference claims 1-8 and 12-20 do not show the nucleic acid reads are RNA reads from a patient or that the dictionary of nucleic acid transcripts are RNA transcripts, as discussed above. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Stanton.
Regarding instant claims 1, 12, 19 and 22, Stanton discloses a method for determining genetic components of drug response (Abstract), which includes providing a list of sequenced RNA reads from a sample of a patient ([0006]; [0291]) and providing a list of control RNA transcripts (i.e. a dictionary of RNA transcripts)  ([0291]-[0292]). Stanton further shows the analysis can be performed using either DNA or RNA ([0178]), and that the analysis of RNA and protein expression can be used to identify genes and gene product that mediate the effects of a drug or other treatment ([0291]).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the methods of instant claims 1, 12, 19, and 22, to have used sequenced RNA reads and a dictionary of RNA transcripts, as shown by Stanton ([0006]; [0291]-[0292]). One of ordinary skill in the art would have been motivated to modify the nucleic acid sequence reads of the reference claims with the RNA sequence reads of Stanton, in order to analyze RNA expression information and identify genes that mediate the effects of a drug, as shown by Stanton ([0291]), given instant claims use RNA expression levels in a model to predict a variation in treatment response. This modification would have had a reasonable expectation of success given both Stanton and the instant claims utilize gene expression information obtained from RNA reads. Therefore, the invention is prima facie obvious.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's remarks filed 10 Feb. 2022 regarding the provisional double patenting rejection have been fully considered but they do not present any arguments pertaining to the provisional double patenting rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Claims 1-7, 12-20, 22-24, 26, and 29-32 are free of the art for the reasons discussed in the Office action mailed 12 Oct. 2021.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631